RESOLUCIÓN
El 24 de octubre de 1996, mediante una opiniónper cu-riam, suspendimos al abogado notario Ledo. Edgar Méndez Rivera del ejercicio de la notaría por tres (3) meses y hasta tanto se pidiese y autorizase su reinstalación. In re Méndez Rivera, 141 D.P.R. 753 (1996).
Dicho término ya transcurrió. El licenciado Méndez Rivera nos ha solicitado su reinstalación al ejercicio de la notaría. Le concedimos un término a la Directora de la Oficina de Inspección de Notarías para que se expresara sobre ésta. La Directora nos recomienda favorablemente la *871reinstalación. Por todo lo antes expuesto, se concede la reinstalación al ejercicio de la notaría solicitada por el li-cenciado Méndez Rivera, no sin antes prevenirle contra fu-turas inobservancias de la Ley Notarial de Puerto Rico.
Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo